Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused pleaded guilty to a number of charges in violation of the Uniform Code of Military Justice. Included among them are two alleging an unauthorized absence from the company area and two setting out a breach of restriction. From the allegations in the respective specifications, it appears that the initial time and place of each unauthorized absence corresponds to the time and place of a breach of restriction. Under the circumstances, Additional Charges I and II are the same, as are specification 1, Additional Charge III and Charge V. United States v Modesett, 9 USCMA 152, 25 CMR 414. The duplication of the charges was apparently not noted in the proceedings below. Accordingly, the decision of the board of review as to the sentence is set aside. The record of trial is returned to The Judge Advocate General of the Navy for submission to the board of review for reconsideration of the sentence in the light of this opinion.
Judge Ferguson concurs.
Judge Latimer concurs in the result.